PER CURIAM.*
Nicole Sandres appeals the district court’s grant of the defendants’ summary judgment motion and the dismissal with prejudice of her civil complaint, which raised claims under the American with Disabilities Act (ADA), Title VII of the CM Rights Act of 1964, 42 U.S.C. § 1981, 42 U.S.C. § 1983, and the First and Fourteenth Amendments. After filing her complaint, Sandres voluntarily dismissed her employment discrimination claims.
Although this court applies less stringent standards to parties proceeding pro se than to litigants, pro se parties must still brief the issues and reasonably comply with the requirements of Fed. R. Civ. P. 28. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.1995). When an appellant fails to identify any error in the district court’s analysis, it is the same as if the appellant had not appealed that judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987). “Fed. R.App. P. 28(a)[9] requires that the appellant’s argument contain the reasons [s]he deserves the requested relief with citation to the authorities, statutes and parts of the record relied on.” Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.1993).
Sandres does not challenge the district court’s reasons for granting summary judgment or cite specific errors by the district court. Because Sandres fails to identify any factual or legal error by the district court, she has failed to brief the issues for appeal adequately. Fed. R.App. *387P. 28(a)(9); Brinkmann, 813 F.2d at 748; Yohey, 985 F.2d at 225.
This appeal is without arguable merit and is frivolous. Howard v. King, 707 F.2d 215, 219-20 (5th Cir.1983). It is DISMISSED. 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.